Citation Nr: 0830238	
Decision Date: 09/05/08    Archive Date: 09/10/08	

DOCKET NO.  08-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1947 to March 
1950, and from May 1950 to July 1969.  There was no combat 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran's application 
for an advance upon the Board's docket was granted by the 
undersigned in August 2008.  

In December 2006, the veteran specifically filed a claim for 
service connection for cervical spine disability, and that is 
the issue developed and perfected for appeal.  However, 
during the pendency of the appeal, the veteran made multiple 
references to low back disability.  He did so at the hearing 
before the undersigned as well.  In February 2008, the RO 
recognized this and notified the veteran that it was 
necessary for him to clarify whether or not he was bringing 
any additional claims.  It seems clear that the veteran 
wishes to claim a low back or lumbosacral spine disability 
and he should file a formal claim with VA if he wishes to 
proceed with such claim.  This matter is referred back to the 
RO for appropriate action.

The claim regarding cervical spine disability is ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There were no objective complaints, findings, treatment 
or diagnosis for cervical spine injury, disease or chronic 
symptoms at any time during or for many years after 
the veteran was separated from service, and there is a 
complete absence of any competent clinical evidence or 
opinion which relates current cervical spine disability to 
any incident, injury or disease of active military service.  


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated in 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in January 2007.  
This notice informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The service medical records and certain early VA examination 
reports were already on file.  The veteran submitted certain 
private medical records.  The veteran testified before the 
undersigned in July 2008, and submitted several lay 
statements in his behalf.  All known available evidence has 
been collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran initiated this appeal by filing a claim for 
service connection for cervical spine disability, and he also 
applied for increased evaluations for disabilities already 
service connected.  He was provided a VA examination for 
joints in April 2007 solely with respect to his claims for 
increase.  The representative has argued that this 
examination was inadequate for the cervical spine and this is 
true.  However, given the evidence and information on file, 
VA had no obligation to provide the veteran with a VA 
examination for his cervical spine.  38 U.S.C.A. § 5103A(d) 
provides that a VA examination with a request for opinions is 
necessary when there is evidence of current disability (there 
is) when there is evidence that indicates this disability 
"may be associated" with the veteran's military service 
(there is not), and the record does not contain sufficient 
medical evidence for VA to make a decision.  Indeed, the 
evidence on file is certainly adequate to make an informed 
decision.  In the complete absence of any evidence of 
cervical injury or disease or chronic symptoms at any time 
during the veteran's lengthy military service and in the 
years immediately following such service, there is no duty to 
request an examination.  Any request for opinions based on 
the evidence now on file would simply be a request for a 
physician to speculate.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including arthritis, which are shown to become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his initial claim for service 
connection for cervical spine disability in December 2006, 
37 years after he was separated from service, at age 77.  The 
veteran filed his original claim for service-connected 
disability in June 1969, the month before he was separated 
from service.  That claim involved bursitis of both 
shoulders.  There was no claim with respect to the cervical 
spine.  

The service medical records contain no complaints, findings, 
treatment or diagnosis for cervical spine injury or disease 
at any time from 1947 to 1969.  Periodic physical 
examinations on file uniformly note that the veteran's neck 
and spine were normal.  There were one or two complaints with 
respect to the low back (lumbosacral spine), but those 
entries are entirely silent for the neck or cervical spine.  
A record from September 1964 indicated that the veteran was 
turning a corner on his scooter and slid on oil and had 
resulted in a fall.  The nature and extent of injury is only 
noted to be a contusion of the left elbow with minor 
abrasions.  There is no indication of a head or cervical 
spine injury.  A periodic annual physical examination 
conducted in July 1966 noted that the neck and spine were 
normal.  The only complaint was with respect to bursitis of 
the shoulders.  The veteran received his final retirement 
physical examination in February 1969, and again the neck and 
spine were found to be entirely normal.  This examination 
included a list of complaints, but there was no complaint 
with respect to the veteran's neck or cervical spine.  

In response to the veteran's 1969 original claim for 
disability of the shoulders, he was provided a VA orthopedic 
examination in October 1969, some three months after service 
separation.  His only complaint was bursitis of both 
shoulders and left wrist pain.  There was no complaint with 
respect to his neck or cervical spine and this examination 
report noted the neck to be normal.  Additionally, the 
musculoskeletal system was noted to have normal range of 
motion of all joints, without muscle spasm or tenderness to 
pressure.  Bursitis of both shoulders was evaluated, and 
there was no finding on X-ray study or otherwise attributing 
any upper extremity disability to cervical spine injury or 
disease.  

There are private medical records on file from May 1970, some 
10 months after the veteran was separated from service.  The 
40-year-old veteran postal employee presented with 
intermittent lumbosacral discomfort attributed to lifting a 
50-pound sack of mail two months earlier at work.  Under past 
history, it was specifically noted that there were no "prior 
symptoms or signs as above, no previous back disorder."  
These records reflect continuing treatment and evaluation for 
low back pain from May 1970 through June 1971, and it is 
noteworthy that there is no complaint, finding, treatment or 
diagnosis in any of these records with respect to the 
veteran's neck or cervical spine.  

Some two years after the veteran was separated from service 
in August 1971, he was provided another VA orthopedic 
examination.  Again, this examination was principally for 
bursitis of the shoulders and an old left wrist fracture.  
However, the veteran did complain at this time of lumbar 
spine or low back pain.  This fairly thorough examination 
again is completely silent for any complaints, findings or 
diagnosis of a cervical spine injury or chronic symptoms.  
Following this examination, there is a complete absence of 
any competent medical evidence which shows that the veteran 
sought or required any treatment for chronic cervical spine 
symptoms for some 29 years until approximately 2001.  

At the hearing before the undersigned and in previous written 
statements, the veteran provided his belief that his cervical 
spine disability was attributable to incidents of service 
when he spent lengthy periods driving on undeveloped roads or 
no roads in a jeep with an extremely bumpy ride with a 
resultant repetitive use stress impact injury to the back and 
neck, including striking his head on the roof of the jeep.  
He reported no other specific or identifiable incidents or 
injuries regarding his cervical spine.  When asked at the 
hearing when he first realized there was something wrong with 
his neck to the point that he needed to seek medical care, 
the veteran responded that he "really became aware that there 
was something wrong in 1991. . . ."  The evidence on file 
indicates that the veteran was subsequently provided one or 
more cervical spine laminectomies in 1992, with increasing 
symptoms over the following years.  Multiple MRI studies in 
and after 2000 reveal advancing multilevel cervical spine 
disease, advanced cervical spondylosis with disc space 
narrowing and cervical myelopathy which has resulted in the 
veteran's confinement to a wheelchair.

The veteran submitted three lay statements in November 2007.  
These statements provide excellent character references for 
the veteran, but offer no relevant evidence with respect to 
whether a cervical spine injury or disease had onset during 
active military service.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for cervical spine 
disability.  There is simply a complete absence of any 
objective medical or other evidence which shows or suggests 
that the veteran sustained any cervical spine injury at any 
time during military service from 1947 to 1969.  This is so, 
despite the fact that the veteran was seen with other 
unrelated orthopedic complaints and treatment.  Moreover, VA 
examinations in 1969 and 1971 and private medical records 
from 1970 through 1971 are entirely silent for any complaints 
by the veteran with respect to his cervical spine or any 
findings in this regard.  In May 1970, when complaining of 
low back problems attributable to post-service lifting 
injury, the veteran noted that he had no previous back 
disorder.  

Cervical spine disease was first objectively shown to have 
required treatment in the early 1990's, over 20 years after 
the veteran was separated from service.  Although it may be 
that cervical spine disease and/or injury preceded the need 
for laminectomy in 1992, there is simply no evidence relating 
cervical spine disability to any incident, injury or disease 
of active military service.  Although the veteran is 
certainly competent to provide a description of his own 
subjective complaints of pain and discomfort, he does not 
have the requisite medical expertise to provide his own 
competent clinical opinion that cervical spine disease first 
clinically identified over 20 years after service separation 
was attributable to driving a motor vehicle over very bumpy 
terrain in 1949 and 1950 or at other times during service 
decades earlier.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


